United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1956
                        ___________________________

                                Terry Lee Branson

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Emily Johnson Piper, in her individual capacity only; Nancy Johnston; Shelby
 Richardson; Jannine Hebert; Peter Puffer; Susan Persons; Katherine Lockie; Dr.
  Elizabeth Peterson; Kevin Moser; Terry Kniesel; Scott Benoit; David Bornus;
 Steve Sayovitz; Joanne Christensen; Brian Ninneman; Courtney Jo Menten; Kent
   Johansen; Jamie Houlk; Paul Mayfield; Dr. Crystal Leal; Skye Renee Davis;
 Joseph Mullen; Susan Johnson; Sarah Harrick; Meg McCauley; Jackie Warman;
  Allison Collins; Jessica Unklehauser; Jamie Wuori; Cal R. Ludeman; Lucinda
Jesson, in her individual capacity only; Dennis L. Benson; Tom Lundquist, in their
 official and individual capacities; Jane Doe and John Doe, whose true names are
     unknown; and Pamela Wheelock, Acting Commissioner of the Minnesota
            Department of Human Services, in her official capacity only

                      lllllllllllllllllllllDefendants - Appellees
                         ___________________________

                                No. 19-1962
                        ___________________________

                               Kenneth Donald Hand

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Cal Ludeman; Lucinda Jesson, in her individual capacity only; Dennis Benson;
  Tom Lundquist; Emily Johnson Piper, in her individual capacity only; Nancy
   Johnston; Shelby Richardson; Jannine Hebert; Dr. David Prescott; Dr. Peter
 Puffer; Susan Persons; Katherine Lockie; Dr. Elizabeth Peterson; Kevin Moser;
Terry Kniesel; Scott Benoit; David Bornus; Steve Sayovitz; Joanne Christensen;
    Sara Kulas; Dana Osborne; Laine Jahnke; Dr. Samantha Sheeran; Yvette
  Andersen; Debra James; Dr. Jane Ward; Bruce Wagner; Shannon Elke; David
Averill; Kristen Johnson; Darci Wikeluis, formerly known as Darci Lewis; Megan
   Miller; Ross Peterson; Darlene L. Harris; Wes Kooistra; Anne Barry; Nancy
 Stacken; Greg Carlson; Tara Osborne-Leivian; James Loveland; James Neese;
    Kristi Strang; Julie Rieger; Paul J. Halverson; D. Minor; S. Winkelmann;
  Benjamin Zwart, in their official and individual capacities; John Doe and Jane
Doe, whose names are unknown; and Pamela Wheelock, Acting Commissioner of
   the Minnesota Department of Human Services, in her official capacity only

                     lllllllllllllllllllllDefendants - Appellees
                        ___________________________

                               No. 19-1964
                       ___________________________

                              Peter Gerard Lonergan

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Cal Ludeman; Lucinda Jesson, in her individual capacity only; Dennis Benson;
   Tom Lundquist; Emily Johnson Piper, in her individual capacity only; Nancy
Johnston; Shelby Richardson; Jannine Hebert; David Prescott; Peter Puffer; Susan
 Persons; Katherine Lockie; Dr. Elizabeth Peterson; Kevin Moser; Terry Kniesel;
  Scott Benoit; David Bornus; Steve Sayovitz; Joanne Christensen; Sara Kulas;
   Dana Osborne; Tara Osborne-Leivian; Laine Jahnke; Dr. Samantha Sheeran;
   Yvette Andersen; Kent Johansen; Dr. Jane Ward; Pamela Stanchfield; Bruce
Wagner; Shannon Elke; Stephanie Mohn; Kristen Johnson; Ross Peterson; Jessica
 Unklehauser, in their official and individual capacities; John Doe and Jane Doe,
 whose names are unknown; and Pamela Wheelock, Acting Commissioner of the
      Minnesota Department of Human Services, in her official capacity only

                     lllllllllllllllllllllDefendants - Appellees

                                          -2-
                        ___________________________

                                No. 19-1970
                        ___________________________

                            Randy Earl Hammermeister

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Cal Ludeman; Lucinda Jesson, in her individual capacity only; Dennis Benson;
Emily Johnson Piper, in her individual capacity only; Dr. David Prescott; Dr. Peter
Puffer; Susan Persons; Katherine Lockie; Dr. Elizabeth Peterson; Nancy Johnston;
 Shelby Richardson; Jannine Hebert; Kevin Moser; Terry Kniesel; Scott Benoit;
 David Bornus; Steve Sayovitz; Joanne Christensen; Sara Kulas; Dana Osborne;
   Tara Osborne-Leivian; Laine Jahnke; Samantha Sheeran; Yvette Andersen;
Darlene L. Harris; Dr. Jane Ward; Cristy Leonard Rivers; Bruce Wagner; Shannon
Elke; Katherine McDowell; Angie Parrent; Ross Peterson; Shaina Connolly; Joelle
  Deppa; Darci Wikeluis, formerly known as Darci Lewis; Jenna Younker; Dan
  Maki; Tom Lundquist, in their official and individual capacities; John Doe and
       Jane Doe, whose names are unknown; and Pamela Wheelock, Acting
  Commissioner of the Minnesota Department of Human Services, in her official
                                  capacity only

                      lllllllllllllllllllllDefendants - Appellees
                         ___________________________

                                No. 19-1973
                        ___________________________

                                Brad Ronald Stevens

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 Cal Ludeman; Lucinda Jesson, in her individual capacity only; Dennis Benson;
  Tom Lundquist; Emily Johnson Piper, in her individual capacity only; Nancy

                                           -3-
Johnston; Jannine Hebert; Dr. Peter Puffer; Katherine Lockie; Dr. Lauren Herbert;
   Dr. Elizabeth Peterson; Dr. Michelle Brownfield; Dr. Anne Pascucci; Kevin
    Moser; Terry Kniesel; Scott Benoit; David Bornus; Steve Sayovitz; Joanne
 Christensen; Brian Ninneman; Courtney Jo Menten; Kent Johansen; Jamie Houk;
  Paul Mayfield; Dr. Crystal Leal; Joseph Mullen; Susan Johnson; Sarah Herrick;
      Jackie Warman; Allison Collins; Shelby Richardson; Jamie Wuori; Meg
   McCauley; Nicole Vaineo; James Loveland; James Neese; Kristi Strang; Julie
  Rieger; Paul J. Halverson; D. Minor; S. Winkelmann; Benjamin Zwart, in their
official and individual capacities; and Pamela Wheelock, Acting Commissioner of
    the Minnesota Department of Human Services, in her official capacity only

                     lllllllllllllllllllllDefendants - Appellees
                        ___________________________

                               No. 19-1976
                       ___________________________

                               Steven Merrill Hogy

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Cal Ludeman; Lucinda Jesson, in her individual capacity only; Dennis Benson;
  Tom Lundquist; Emily Johnson Piper, in her individual capacity only; Nancy
 Johnston; Shelby Richardson; Jannine Hebert; Dr. Peter Puffer; Susan Persons;
  Katherine Lockie; Dr. Elizabeth Peterson; Kevin Moser; Terry Kniesel; Scott
  Benoit; David Bornus; Steve Sayovitz; Joanne Christensen; Sara Kulas; Dana
Osborne; Tara Osborne-Leivian; Dr. Samantha Sheeran; Yvette Andersen; Joseph
  Mullen; Katherine E. Klancher; Jamie Wuori; Dr. Jane Ward; Debbie D. Thao;
Sarah Herrick; Bruce Beaman; Dianna J. Borsstad; Sarah Olean; Meredith Kenow;
   Jenna Younker; Darlene L. Harris; Jessica Unklehauser, in their official and
 individual capacities; John Doe and Jane Doe, whose true names are unknown;
  and Pamela Wheelock, Acting Commissioner of the Minnesota Department of
                  Human Services, in her official capacity only

                     lllllllllllllllllllllDefendants - Appellees



                                          -4-
                      ___________________________

                              No. 19-1987
                      ___________________________

                                  Peter Allan, Sr.

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Cal Ludeman; Lucinda Jesson, in her individual capacity only; Dennis Benson;
  Tom Lundquist; Emily Johnson Piper, in her individual capacity only; Nancy
Johnston; Shelby Richardson; Jannine Hebert; David Prescott; Dr. Peter Puffer;
 Susan Persons; Katherine Lockie; Dr. Elizabeth Peterson; Kevin Moser; Terry
Kniesel; Scott Benoit; David Bornus; Jerry Fjerkenstad; Ann Zimmerman; Steve
   Sayovitz; Steve Sadjak; Joanne Christensen; Sara Kulas; Rob Rose; Dana
 Osborne; Tara Osborne-Leivian; Laine Jahnke; Samantha Sheeran; Jane Ward;
  Megan Miller; Jenna Younker; Ross Peterson, in their official and individual
capacities; John Doe and Jane Doe, whose true names are unknown; and Pamela
   Wheelock, Acting Commissioner of the Minnesota Department of Human
                     Services, in her official capacity only

                    lllllllllllllllllllllDefendants - Appellees
                       ___________________________

                              No. 19-1990
                      ___________________________

                             Bradley Wayne Foster

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Cal Ludeman; Lucinda Jesson, in her individual capacity only; Dennis Benson;
 Tom Lundquist; Emily Johnson Piper, in her individual capacity only; Nancy
     Johnston; Shelby Richardson; Jannine Hebert; Dr. David Prescott;


                                         -5-
Dr. Peter Puffer; Susan Persons; Katherine Lockie; Dr. Elizabeth Peterson; Kevin
   Moser; Terry Kniesel; Scott Benoit; David Bornus; Steve Sayovitz; Joanne
 Christensen; Sara Kulas; Dana Osborne; Laine Jahnke; Dr. Samantha Sheeran;
Yvette Andersen; Dr. Jane Ward; David Averill; Darci Lewis; Shannon Elke; Ross
Peterson; Jana Brister-Korby; Sarah Herrick; Katherine McDowell; Debra James;
 Tara Osborne-Leivian, in their official and individual capacities; John Doe and
    Jane Doe, whose true names are unknown; and Pamela Wheelock, Acting
 Commissioner of the Minnesota Department of Human Services, in her official
                                  capacity only

                     lllllllllllllllllllllDefendants - Appellees
                        ___________________________

                               No. 19-1992
                       ___________________________

                               Kevin Scott Karsjens

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Cal Ludeman; Lucinda Jesson, in her individual capacity only; Tom Lundquist;
  Emily Johnson Piper, in her individual capacity only; Nancy Johnston; Shelby
Richardson; Jannine Hebert; Dr. Peter Puffer; Susan Persons; Katherine Lockie;
Dr. Elizabeth Peterson; Kevin Moser; Terry Kniesel; Scott Benoit; David Bornus;
      Steve Sayovitz; Joanne Christensen; Sara Kulas; Dana Osborne; Tara
 Osborne-Leivian; Laine Jahnke; Dr. Samantha Sheeran; Yvette Andersen; Kent
  Johansen; Dr. Jane Ward; Pamela Stanchfield; Bruce Wagner; Shannon Elke;
 Stephanie Mohn; Kristen Johnson; Ross Peterson; Christy Leonard-River; Nick
   Lamme; Dr. Jennifer Jones; Dennis Benson, in their official and individual
capacities; Jane Doe and John Doe, whose true names are unknown; and Pamela
    Wheelock, Acting Commissioner of the Minnesota Department of Human
                      Services, in her official capacity only

                     lllllllllllllllllllllDefendants - Appellees




                                          -6-
                                   ____________

                     Appeals from United States District Court
                           for the District of Minnesota
                                   ____________

                            Submitted: November 1, 2021
                              Filed: February 2, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      In these consolidated appeals, nine Minnesota civil detainees appeal the district
court’s dismissals of their identical 42 U.S.C. § 1983 actions.

       The district court dismissed Counts 1 and 2 in each case as barred by issue
preclusion, based on the claims in Karsjens v. Piper, 336 F. Supp. 3d 974 (D. Minn.
2018). However, this court subsequently vacated the dismissals of the claims in
Karsjens on which the finding of issue preclusion was based and remanded the claims
to the district court where those claims remain pending. See Karsjens v. Lourey, 988
F.3d 1047, 1054 (8th Cir. 2021). Thus, we conclude that Counts 1 and 2 are not
currently barred. See United Bhd. of Carpenters & Joiners of Am. v. Operative
Plasterers’ & Cement Masons’ Int’l Ass’n of U.S. & Canada 721 F.3d 678, 691 (D.C.
Cir. 2013) (judgment vacated on appeal has no estoppel effect in a subsequent
proceeding). However, that is not the end of the story. It remains to be seen whether
issue preclusion will apply after the district court disposes of the Karsjen claims on
remand, or, whether the claims are subject to dismissal as duplicative of the pending
Karsjens litigation.




                                         -7-
       As to Count 3, we conclude that the district court did not err in dismissing the
count, as plaintiffs’ equal protection claims failed. See Plymouth v. Merscorp, Inc.,
774 F.3d 1155, 1158 (8th Cir. 2014) (de novo review); Gallagher v. City of Clayton,
699 F.3d 1013, 1019 (8th Cir. 2012) (where law neither implicates fundamental right
nor involves suspect class, law need only be rationally related to legitimate state
interest in order to survive equal protection challenge); Cutshall v. Sundquist, 193
F.3d 466, 482 (6th Cir. 1999) (sex offenders are not suspect class); Klinger v. Dep’t
of Corr., 31 F.3d 727, 731 (8th Cir. 1994) (inmates in different facilities were not
similarly situated for purposes of prison programs and services).

      Accordingly, we reverse the dismissal of Counts 1 and 2, and remand these
counts to the district court for further proceedings, with instructions to stay the matter
pending disposition, by the district court, of the Karsjens claims. We affirm the
dismissal of Count 3.
                         ______________________________




                                           -8-